DETAILED ACTION
This office action is in response to applicant’s filing dated April 22, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 

Status of Claims
Claim(s) 1-4 and 6-8 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 5, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1.


Priority
The present application is a national stage entry of PCT/US2018/000052 filed on February 16, 2018, which claims benefit of US Provisional Application No. 62/460,563 filed on February 17, 2017.  The effective filing date of the instant application is February 17, 2017. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banov et al (Dermatology and therapy, 2014; 4(2):259-269) in view of Abbott et al (US 2011/0189287 A1).
Regarding claims 1, 2 and 8, Banov teaches a topical anhydrous silicone base which is a proprietary combination of ingredients which included cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene (page 261, right, 2nd paragraph); the topical anhydrous base containing pracaxi oil was applied alone or compounded with one or more additional medications including mupirocin (antibacterial) (page 261, right, last paragraph and Table 1); patients were advised to apply the compounded topical medication to new or existing scar or wound areas by lightly massaging the compound into and around the scar or wound (page 261, right, last paragraph); the seven patients ranged in age from 5 months to 72 years and had a variety of wound types including surgical, traumatic, burn, and moisture-associated wounds (page 262, right, 3rd paragraph); among patients with no known underlying comorbidities, pracaxi oil used alone or in combination with other active ingredients in a compounded topical anhydrous silicone base was effective in aiding wound healing and preventing or improving scars; positive effects were seen after application in several different types of wounds including surgical, traumatic, and burn wounds (page 267, left, last paragraph); patients treated with a compounded topical anhydrous silicone base containing pracaxi oil had a greater mean percent improvement from baseline in scar length, scar color, pigment intensity, contour analysis, and texture or smoothness after 8 weeks of treatment when compared with patients treated with placebo (standard moisturizer) (page 267, right, last paragraph).  Thus, Banov teaches a method for healing a wound with reduced scar formation comprising administering a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and mupirocin.
Banov does not teach a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and the claimed pentamidine. 
However, Abbott teaches methods for wound healing (title and abstract); current clinical approaches used to promote healing in dysregulated wounds include protection of the wound and meticulous control of surface microbial burden (antimicrobial compounds) [0009]; in some embodiments, antimicrobials include mupirocin, pentamidine, and pentamidine isethionate [0187].  Thus, Abbott establishes that mupirocin is an antimicrobial agent and that mupirocin, pentamidine, and pentamidine isethionate are alternatively useful as antimicrobial agents for use in a method for wound healing.  
Since Banov teaches a method for healing a wound with reduced scar formation comprising administering a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and mupirocin, and since Abbott teach that mupirocin is an antimicrobial agent and that mupirocin, pentamidine, and pentamidine isethionate are alternatively useful as antimicrobial agents for use in a method for wound healing, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the invention to substitute one functional equivalence (any antimicrobial agent) for another (pentamidine) with an expectation of success, since the prior art establishes that both function in similar manner.  

Regarding wherein the limitation wherein the pentamidine is the sole active ingredient to reduce scar formation, the prior art is silent regarding “reducing scar formation.”  However: “reducing scar formation” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (pentamidine) is being administered to the same subjects (subjects suffering from a wound). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “reducing scar formation,” by practicing the method made obvious by the prior art: “the administration of pentamidine to a patient suffering from a wound,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“reducing scar formation”) of the method made obvious by the prior art (“the administration of pentamidine to a patient suffering from a wound”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
With regard to claims 1 and 6, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).  
Taken together, all this would result in the practice of the method of claims 1, 2, 6, and 8 with a reasonable expectation of success. 


Regarding claims 3 and 4, Banov teaches 21 patients with various surgical, traumatic, or burn wounds and scars were enrolled; patients applied a compounded topical anhydrous silicone base containing pracaxi oil with or without additional active ingredients, including mupirocin (page 259, right, 1st paragraph).  Traumatic wound reads on accidental wound.  Moreover, Abbot teaches the term “wound” refers broadly to injuries to the skin and subcutaneous tissue initiated in different ways (e.g. wounds induced by trauma) and the methods and compositions described herein are useful for treatment of all types of wounds, including wounds to internal and external tissues [0071].  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the composition comprising a compounded topical anhydrous silicone base containing pracaxi oil with pentamidine to a surgical incision or an accidental wound since the cited art teaches that the compounded topical anhydrous silicone base containing pracaxi oil and the antimicrobial agent, pentamidine, are useful in a method for wound healing wherein the wounds are traumatic (i.e. accidental wound) or surgical wound, resulting in the practice of the method of claims 3 and 4 with a reasonable expectation of success.

Regarding claim 7, Banov teaches the mean duration of application of the compound topical anhydrous base containing pracaxi oil was 11 days [standard deviation (SD) 6.11 days], ranging from 48 h to 3 weeks based on the size and severity of the wound or scar (page 262, right, 3rd paragraph).  Moreover, Banov teaches patients treated with a compounded topical anhydrous silicone base containing pracaxi oil had a greater mean percent improvement from baseline in scar length, scar color, pigment intensity, contour analysis, and texture or smoothness after 8 weeks of treatment when compared with patients treated with placebo (standard moisturizer) (page 267, right, 1st paragraph).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize treatment regimen of the amount of compounded topical anhydrous silicone base containing pracaxi oil taught by Banov as a starting point for optimizing the treatment regimen of compounded topical anhydrous silicone base containing pracaxi oil with pentamidine utilized in a method for wound healing since Banov and Abbot suggest compounded topical anhydrous silicone base containing pracaxi oil and pentamidine are useful in a method of wound healing and because treatment regimen is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Response to Arguments
	Applicant argues:
	The combination of cited references does not teach or suggest a method for healing a skin wound of a mammal comprising topically applying a topical silicone-based compound base agent comprising pentaclethra macroloba seed oil wherein the wound heals with less observable scaring than that which is observable from a comparable wound healed in the presence of a comparable skin care composition comprising the topical silicone-based compounding base agent in the absence of the pentamidine.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	The composition taught by Banov comprises a topical anhydrous silicone base which is a proprietary combination of ingredients which included cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene (page 261, right, 2nd paragraph).  Thus, the composition taught by Banov comprises Pentaclethra macroloba seed oil.
As set forth above, Banov teaches a method for healing a wound with reduced scar formation comprising administering a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and mupirocin.  As set forth above, Abbott teaches that mupirocin is an antimicrobial agent and that mupirocin, pentamidine, and pentamidine isethionate are alternatively useful as antimicrobial agents for use in a method for wound healing.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the invention to substitute one functional equivalence (any antimicrobial agent) for another (pentamidine) with an expectation of success, since the prior art establishes that both function in similar manner.  
With regard to the argument that the instant claims require the wound heals with less observable scaring than that which is observable from a comparable wound healed in the presence of a comparable skin care composition comprising the topical silicone-based compounding base agent in the absence of the pentamidine, as set forth above, this wherein limitation of the claims, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).  In the instant case, as set forth above, it would have been obvious to arrive at a method for healing a wound with reduced scar formation comprising administering a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and pentamidine in view of the cited teachings of the prior art.  Less observable scaring than that which is observable from a comparable wound healed in the presence of a comparable skin care composition comprising the topical silicone-based compounding base agent in the absence of the pentamidine is construed as an intended result of the process step positively recited (i.e. topical application of a composition comprising a topical anhydrous silicone base comprising cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and pentamidine.



	Applicant argues:
Figures 7 and 8 of Applicant's specification provides unexpected results demonstrating that the inclusion of pentamidine in a topical silicone-based compounding base agent containing pentaclethra macroloba seed oil results in less observable scaring than that which is observable from a comparable wound healed.
	
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02: 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
In a review of Figures 6-8 and the corresponding descriptions, it appears that Figure 6 contains photographs of untreated hypertrophic scaring; Figure 7 contains photographs of hypertrophic scaring after topical treatment with only the base compound, Pracasil™-Plus and Figure 8 contains  photographs of hypertrophic scaring after topical treatment with 2% pentamidine in a base compound, Pracasil™-Plus.  It’s unclear from the photographs presented if the wound pictured in all the photographs is of the same wound.  It is unclear what is being measured in the different pictures.  Thus, the Examiner is unable to ascertain from the data provided if the claimed compositions possesses unexpected properties.
Moreover, MPEP 716.02(e) states:
Applicants must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  As set forth previously on the record, the topical anhydrous silicone base taught by Banov comprises cyclopentasiloxane, polysilicone-11, PEG-16 macadamia glycerides, dimethicone, C30-45 alkyl cetearyl dimethicone crosspolymer, Pentaclethra macroloba seed oil, Oenocarpus bataua pulp oil, phosphatidylcholine, tocopheryl acetate, and butylated hydroxytoluene and appears to be the same as the instantly claimed silicone base compounding base agent.  Moreover, as set forth above, Banov teaches the silicone base compounding base agent alone and compounded with the antimicrobial agent, mupirocin.  As set forth above, Abbott establishes that mupirocin is an antimicrobial agent and that mupirocin, pentamidine, and pentamidine isethionate are alternatively useful as antimicrobial agents for use in a method for wound healing.  Thus, the silicone base compounding base agent alone compounded with the antimicrobial agent, mupirocin, is considered the closest prior art.

Conclusion
Claims 1-4 and 6-8 are rejected.
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628